TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00305-CR


                                Elijah Zuriel Lopez, Appellant

                                               v.

                                 The State of Texas, Appellee


                FROM THE 453RD DISTRICT COURT OF HAYS COUNTY
          NO. CR-18-1221, THE HONORABLE DAVID JUNKIN, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Elijah Zuriel Lopez was charged with committing aggravated robbery. See Tex.

Penal Code §§ 29.02-.03. After a jury trial, Lopez was found guilty of the charged offense and

sentenced to twenty-five years’ imprisonment.       See id. §§ 12.32, 29.03(b).   Following his

conviction, Lopez appealed the district court’s judgment of conviction.

               Lopez’s court-appointed attorney on appeal has filed a motion to withdraw

supported by a brief concluding that the appeal is frivolous and without merit. Counsel’s brief

meets the requirements of Anders v. California by presenting a professional evaluation of the

record and demonstrating that there are no arguable grounds to be advanced. See 386 U.S. 738,

744-45 (1967); Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson

v. Ohio, 488 U.S. 75, 81-82 (1988) (explaining that Anders briefs serve purpose of “assisting the

court in determining both that counsel in fact conducted the required detailed review of the case

and that the appeal is . . . frivolous”). Lopez’s counsel has represented to the Court that he
provided copies of the motion and brief to Lopez; advised Lopez of his right to examine the

appellate record, file a pro se brief, and pursue discretionary review following the resolution of

the appeal in this Court; and provided Lopez with a form motion for pro se access to the

appellate record along with the mailing address of this Court. See Kelly v. State, 436 S.W.3d 313,

319-20 (Tex. Crim. App. 2014). Lopez has not requested a copy of the appellate record or filed a

pro se brief, and the time permitted to file a brief has expired.

               We have independently reviewed the record and have found nothing that might

arguably support the appeal. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766. We

agree with counsel that the appeal is frivolous and without merit. We grant counsel’s motion to

withdraw and affirm the district court’s judgment of conviction.



                                               __________________________________________
                                               Thomas J. Baker, Justice

Before Chief Justice Rose, Justices Baker and Triana

Affirmed

Filed: January 30, 2020

Do Not Publish




                                                  2